DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with RCE on 06/29/2021.
Claims 1, 3-9, 15 and 17 are pending while claims 2, 10-14, 16 and 18-20 are canceled.
Claims 1, 3-9, 15 and 17 are examined hereon.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the combination of Vangpat and Kazmaier does not teach or suggest at least these features of claim 1 as Vangpat is focused on techniques related to authentication processes for a single user. Vangpat does not discuss receiving a single account creation request from a client device and creating a plurality of local service provider accounts corresponding to the plurality of identity 
Examiner fully considers Applicant’s position, but considers the argument moot as the claims have been amended and the prior arts used to reject the instant claims have changed.  However, Vangpat discloses, 
“In addition, as part of the authorization providers, administrators are able to write an apex class that implements an “authorization registration handler” interface. This apex class can be used to create or update users that enter the defined SSO flow. The apex class is given a map of user attributes (such as the third party username, identifier, email address, first name, last name, etc.) and is told to either create and return a new user for the host system or update any existing user data objects as desired. In this manner, an apex handler can be written to create portal users (and the accompanying data objects, such as Contact and Account objects) or standard host system users, or to update fields on them (for example, setting the email address on the host system user based on an email address received from the third party system). In one implementation, to prevent login to random host system accounts, security measures are implemented to force new user creation for third party accounts that have not been seen before, and to store mappings for users. For further security, the apex class may be forced to return an uncreated user object, rather than creating a user and returning its identifier.
The user data service module 120 supports features and functionality related to the handling of user data (i.e., “third party user data”). The user data service module 120 may be responsible for collecting, saving, updating, and providing third party user data for any number of different users of the third party system 106. In certain practical embodiments, the user data service module 120 utilizes the OPEN GRAPH protocol, a user ID service, a login service, and/or other services or applications to maintain the third party user data and, when requested to do so by a trusted host system 104, provide third party user data to the host system 104. The third party user data may include any type of information that might be appropriate for the particular embodiment of the system. For example, the third party user data may include any or all of the following types of data, without limitation: profile information for the user; a username of the user; a password of the user; an image that represents the user; a name of the user; biographical information of the user; an email address of the user; a telephone number of the user; a physical address of the user; a facsimile number of the user; a location associated with the user; a title of the user; a department associated with the user; a company name associated with the user; the user's locale and language settings; endpoint URLs for retrieving additional information about the user; and information related to user access privileges.
In accordance with one particular embodiment, the login request 306 is realized as a GET request that is directed to and identifies the host system. The GET request includes information such as an identifier for the authentication provider. The GET request includes enough information such that the host system can identify which third party to use. Additionally, if the host system partitions users (which might occur in a multi-tenant database system), the GET request will also include information that the host system can use to identity the target partition (organization or tenant) so that future steps that involve user creation or authentication can determine where to “find” the user. This also assumes that the mapping from a third party username to a user in the host system is unique. If not, additional data can be included in the GET request such that the host system can resolve from a third party username into a user in the host system. Note that for the example described here, the identifier of the authentication provider is sufficient because the system forces a unique mapping for each third party username per authentication provider.
In certain exemplary embodiments, task 344 is performed to send a suitably formatted data request 346 to the third party system, where the data request 346 includes the authentication tokens received by the host system during task 342. The data request 346 represents a request to obtain some user data that is maintained by the third party system (i.e., third party data for the user). This description assumes that the third party system receives the data request 346 and the authentication tokens, extracts the tokens, and validates the tokens to confirm that the host system is indeed trustworthy (task 348). If the tokens are valid, the third party system may take appropriate action to process the data request and access, retrieve, or otherwise obtain the requested third party user data. The obtained third party user data can then be sent to the requesting host system (task 350). As explained previously, the obtained third party user data is associated with the user of the client device and is maintained and updated by the online third party system. The third party user data may be provided with a suitably formatted response 352 communicated from the third party system to the host system.” (In at least Pars. 16, 31, 54, 62)
Therefore, given the broadest reasonable interpretations of the claim in light of the Applicant’s Specification, Vangpat discloses, receiving, by a service provider system from a client device, an account creation request, the account creation request being a request for the service provider system to create a plurality of service provider accounts at the service provider system; receiving, by the service provider system from the identity platform, an account information response; and creating, by the service provider system, a plurality of local service provider accounts corresponding to the plurality of identity platform accounts, the plurality of local service provider accounts created using the retrieved account details in respect of the plurality of identity platform accounts.
Vangpat does not explicitly disclose communicating an account information request, by the system, via an application programming interface call to the identity platform, the account information request comprising a group identifier identifying the group associated with the account creation request and a request for the identity platform to provide a list of user accounts that are associated with the group identifier, the account information response identifying a plurality of identity platform accounts maintained by the identity platform and associated with the group identifier and using one or more additional application programming interface calls to the identity platform.  
However, Samji discloses, 
“Referring now to both FIGS. 2 and 4, in an illustrative embodiment of the invention, when a standalone computer 102 is connected to the local network 70 and turned on (step 170), its operating system automatically discovers whether there are unmanaged secured workgroups existing on the local network (step 172). To that end, the computer 102 broadcasts a discovery request 136 according to the Simple Service Discovery Protocol (SSDP) to detect the other machines connected to the local network. In this regard, the secured group service module 116 on a computer 96 that belongs to a secured workgroup has already registered the friendly name and GUID of the secured workgroup with a SSDP service 138 of the computer. In response to the SSDP request, each computer on the local network 70 returns a response. The response identifies the responding computer and whether it is part of an unmanaged secured workgroup and, if so, information regarding that group. For instance, the response 150 from the computer 96 includes a group name 152 indicating that it is a member of the unmanaged secured workgroup called “TobyClub.”
FIG. 7 shows a flow diagram 700 for providing updated account information from a member computer to another computer in an unmanaged secured workgroup in accordance with an illustrative embodiment of the invention. In step 701 the member computer determines whether there is a change in the account information stored at the member computer. If there is no change, the process exits. If there is a change, the computer advertises the change by publishing the associated computer version number using a Function Discovery message in step 703. Embodiments of the invention may use other publication protocols, e.g., SSDP as previously discussed, to publish the associated computer version number. In step 705, the member computer determines whether a request has been received from another computer for a list of user accounts. If not, the process exits. If so, the member computer sends the list to the other computer in step 707. The other computer may further request specific account information if the corresponding account information has been updated or added at the member computer. In step 709, it is determined whether such a request has been received. If no further request has been received, the process exits. If a further request has been received, the member computer sends the specified account information to the other computer in step 711.” (In at least Pars. 45, 90) 
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicant’s Specification, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the fetching of a list of the user's friends, find equivalent users in the host system and associating the accounts (Figs. 4-5; Pars. 71) of Vangpat in view of communicating an account information request, by the system, via an application programming interface call to the identity platform, the account information request comprising a group identifier identifying the group associated with the account creation request and a request for the identity platform to provide a list of user accounts that are associated with the group identifier, the account information response identifying a plurality of identity platform accounts maintained by the identity platform and associated with the group identifier (Figs. 7-9; Pars. 44-45, 76-92, 111, 120) and using one or more additional application programming interface calls to the identity platform (Figs. 9; Pars. 44-45, 135-137) of Samji in order to create/update user accounts that enter the defined SSO flow based on the user data provided by identify system (Vangpat, Figs. 4-5; Pars. 16, 31, 62-67) and to allow users that have a valid account log on to any computer in the group using authenticating credentials for personalized user sessions allowing the user to have a uniform user experience across the computers in the workgroup (Samji, Fig. 3; Par. 42, 47, 51).   ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “retrieving, by the service provider system and using one or more additional application programming interface calls to the identity platform, account details in respect of the plurality of identity platform accounts.”  Although the Applicant’s Specification discloses,
“At step 304, user data associated with members of the group is retrieved. In the pull embodiment, the service provider 106A requests the identity platform 104 to provide information about group members (e.g., user names and email addresses). In the push embodiment, the identity platform 104 retrieves information about group members from the database 114 and pushes this information to the service provider 106A.” (Par. 114 as similarly 125, 129, 155-157, 191, 197, 202-203)
However, the claim language is not found in the Spec. (See MPEP 2163 (I)) 
Claims 15 is also rejected based on the same rational as it recites the same language.
Claims 3-9 and 17 are also rejected as each depend on claims 1 and 15 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vangpat et al. (US 2013/0086670) in view of Samji et al. (US 2007/0016630).
With respect to claims 1 and 15, Vangpat discloses a computer implemented method and a system comprising:
a processer; and a memory storing instructions, which when executed by the processor cause the system to: (Fig. 1-3; Pars. 24-27, 38),
receiving, by a service provider system from a client device, an account creation request, the account creation request being a request for the service provider system to create a plurality of service provider accounts at the service provider system (Figs. 3-5; Pars. 14-16, 18, 24, 53-55, 63);
responsive to receiving the account creation request from the client device:
redirecting, by the service provider system, the account creation request to an identity platform for authentication (Fig. 3; Pars. 55-56); 
receiving, by the service provider system and from the identity platform: 
a notification (callback) that the authentication by the identity platform was successful (Fig. 3; Pars. 22, 56-59); and 
a unique access identifier (tokens) (Fig. 3; Pars. 60-61);
communicating an account information request, by the service provider system, via an interface to the identity platform, the account information request comprising the unique access identifier (Figs. 1, 4; Pars. 39, 54, 60-62, 71); 
receiving, by the service provider system from the identity platform, an account information response (Figs. 4-5; Pars. 31, 54, 62-63, 65); and
for the plurality of identity platform accounts identified in the account information response:
retrieving, by the service provider system and using an interface to the identity platform, account details in respect of the plurality of identity platform accounts (Fig. 4-5; Pars. 31, 63, 65); and
creating, by the service provider system, a plurality of local service provider accounts corresponding to the plurality of identity platform accounts, the plurality of local service provider accounts created using the retrieved account details in respect of the plurality of identity platform accounts (Fig. 5; Pars. 22, 67, 71).
Vangpat does not explicitly disclose communicating an account information request, by the system, via an application programming interface call to the identity platform, the account 
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the fetching of a list of the user's friends, find equivalent users in the host system, by using interfaces, creating/updating/associating the accounts/records  (Figs. 1, 4-5; Pars. 71) of Vangpat in view of communicating an account information request, by the system, via an application programming interface call to the identity platform, the account information request comprising a group identifier identifying the group associated with the account creation request and a request for the identity platform to provide a list of user accounts that are associated with the group identifier, the account information response identifying a plurality of identity platform accounts maintained by the identity platform Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 3, 5 and 17, Vangpat in view of Samji discloses all the limitations as described above.  Additionally, Vangpat discloses further comprising:
identifying, by the service provider system, a user of the client device (Figs. 2-3, 5; Pars. 24-27, 38-39, 50, 54, 61, 63, 65-66);
determining, by the service provider, whether a local service provider account corresponding to the given identity platform account already exists (Figs. 4-5; Pars. 31, 63, 65-67); and
in response to determining that a local service provider account for the user does not exist:
requesting account details in respect of the user from the identity platform (Fig. 4; Pars. 28, 31, 60-62);
receiving (retrieving), by the service provider system from the identity platform, account details in respect of the user (Figs. 4-5; Pars. 31, 62, 65); and
creating, by the service provider, a local service provider account for the user based on the account details for the user received from the identity platform (Fig. 5; Pars. 67)
wherein obtaining account details in respect of the given identity platform account and creating a local service provider account corresponding to the given identity platform account is performed in response to determining that a local service provider account corresponding to the given identity platform account does not already exist (Fig. 4-5; Pars. 31, 63, 65-67).
With respect to claim 4, Vangpat in view of Samji discloses all the limitations as described above.  Additionally, Vangpat discloses wherein responsive to receiving the account creation request from the client device the method further comprises:
determining, by the service provider system, whether the group associated with the account creation request is already registered with the service provider system by comparing the group identifier with one or more group identifiers stored locally by the service provider system (Figs. 4-5; Pars. 31, 63, 65-67); and
wherein the account information request is generated by the service provider system and communicated to the identity platform in response to determining that the group associated with the account creation request is not already registered with the service provider system (Figs. 4-5; Pars. 28, 31, 45, 60-63, 65-67).
With respect to claim 6, Vangpat in view of Samji discloses all the limitations as described above.  Additionally, Vangpat discloses wherein retrieving account details in respect of a given identity platform account comprises:
generating, by the service provider system, an account details request identifying one of more of the plurality of identity platform accounts (Fig. 4; Pars. 31, 45, 60-62);
communicating, by the service provider system, the account details request to the identity platform (Fig. 4; Pars. 28, 31, 60-62); and
receiving, by the service provider system from the identity platform, an account details response comprising account details for the one of more of the plurality of identity platform accounts (Figs. 4-5; Pars. 31, 62, 65).
With respect to claim 7, Vangpat in view of Samji discloses all the limitations as described above.  Additionally, Vangpat discloses wherein the account details request includes identifiers for the identity platform accounts identified in the account information response (Fig. 4; Pars. 28, 31, 60-62, 65).
With respect to claim 8, Vangpat in view of Samji discloses all the limitations as described above.  Additionally, Vangpat discloses wherein generating the account details request comprises:
determining whether a local service provider account exists for one or more of the plurality of identity platform accounts (Figs. 4-5; Pars. 31, 50, 63, 65-67);
generating the account details request to include identifiers of one of more of the plurality of identity platform accounts that do not have a corresponding local service provider account (Fig. 4; Pars. 31, 45, 50, 60-62, 65).
Vangpat does not explicitly disclose generating the account details request to include identifiers of one of more of the plurality of identity platform accounts that do not have a corresponding local service provider account.  Samji disclose generating the account details request to include identifiers of one of more of the plurality of identity platform accounts that do not have a corresponding local service provider account (Figs. 7-9; Pars. 44-45, 76-92, 111, 120).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the fetching of a list of the user's friends, find equivalent users in the host system and associating the accounts (Figs. 4-5; Pars. 71) of Vangpat in view of generating the account details request to include identifiers of one of more of the plurality of identity platform accounts that do not have a corresponding local service provider account (Figs. 7-9; Pars. 44-45, 76-92, 111, 120) of Samji in order to create/update user accounts that enter the defined SSO flow based on the user data provided by identify system (Vangpat, Figs. 4-5; Pars. 16, 31, 62-67) and to allow users that have a valid account log-on to any computer in the group using authenticating credentials for personalized user sessions allowing the user to have a uniform user experience across the computers in the workgroup (Samji, Fig. 3; Par. 42, 47, 51).   ("Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 9, Vangpat in view of Samji discloses all the limitations as described above.  Additionally, Vangpat discloses wherein identifying the group associated with the account creation request comprises:
identifying, by the service provider system, a user of the client device (Figs. 4-5; Pars. 31, 50, 63, 65-67);
requesting, by the service provider system, the identity platform to provide information in respect of one or more groups associated with the user at the identity platform (Fig. 4; Pars. 28, 31, 39, 60-62);
receiving, by the service provider system from the identity platform, group information comprising a group identifier for each group associated with the user at the identity platform (Figs. 4-5; Pars. 31, 61-62, 65);
Vangpat does not explicitly disclose sending, by the service provider system, a message comprising information in respect of each associated group to be displayed on the client device; receiving, at the service provider system, selection information indicating a selection of a particular group from the one or more groups; and identifying, by the service provider system, the group associated with the account creation request based on the particular group indicated by the selection information.  Samji disclose sending, by the service provider system, a message comprising information in respect of each associated group to be displayed on the client device; receiving, at the service provider system, selection information indicating a selection of a particular group from the one or more groups; and identifying, by the service provider system, the group associated with the account creation request based on the particular group indicated by the selection information (Figs. 2, 4-5; Pars. 46-47).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to simply substitute the displaying of the page of the host system to the user device that includes documents or items associated with a group of users that can be accessed or retrieved via a network (Figs. 4-5; Pars. Express suggestion to substitute one equivalent technique for another need not be present to reader such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar et al  (US 2018/0139156):  Kumar discloses creating user accounts associated with a group identifier via an API call (Moon, Figs. 2-3; Pars. 44-49).
MOON et al. (US 2015/0304849):  MOON discloses a service requested by the user terminal in response to the service request including the member session key from the user 
Fukao et al. (US 2004/0024912): Fukao discloses user information registration process, a device information registration process, a service information registration process, a group information registration process, a join-group process, a first service-information-providing process, and a second service-information-providing process (Fukao, Abstract, Figs. 2-13; Pars. 67-148).
Wilens (US 7,092,952): Wilens disclose sending, by the service provider system, a message comprising information in respect of each associated group to be displayed on the client device (Figs. 11A, 12; Col. 4, Line 34-Col. 6, Line 67); receiving, at the service provider system, selection information indicating a selection of a particular group from the one or more groups (Figs. 11, 11A, 13; Col. 6, Line 29-Col. 8, Line 29); and identifying, by the service provider system, the group associated with the account creation request based on the particular group indicated by the selection information (Figs. 11, 11A, 13; Col. 6, Line 29-Col. 8, Line 29)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685